       Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


KENNETH TAGGART

                     PLAINTIFF,

            V.                                             Civil Action No. 2:20-cv-05503

DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR MORGAN
STANLEY ABS CAPITAL I INC. TRUST 2007-
HE 2, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2, et al.

                     DEFENDANTS

                     DEFENDANTS.
SECOND CERITIFCATION OF JOSHUA L. THOMAS RE: ORDER OF JUNE 3, 2021


  1. As the second part of the order, the order, transcript, and memorandum of law was

     recorded on separate CDs in preparation to comply with the court’s order to send them

     to the “disciplinary committee for every state bar and every federal court to which [I am]

     admitted”.

  2. Additionally, cover letters, describing these documents and why the package was

     being sent. was submitted with the CD as well. (See Exhibit A).

  3. Additionally a specific cover letter was sent to the Eastern District of Pennsylvania,

     that included the check as required by Paragraph 1 of the order (See Exhibits B and C).

  4. The tracking information for each one from UPS, is as follows:
    Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 2 of 10




      a. Eastern District of PA:

      Tracking No.: 1Z4460R30355550565

      Shipment ID: MMWZN4CC52QM0

      b. Middle District of PA:

      Tracking No.: 1Z4460R30355551877

      Shipment ID: MMWZN4CKFBKYB

      c. New Jersey District:

      Tracking No.: 1Z4460R30355555800

      Shipment ID: MMWZN4CUADV4M

      d. New Jersey State:

      Tracking No.: 1Z4460R30322215926

      Shipment ID: MMWZN4CMYHKXB

      e. Pennsylvania State:

      Tracking No.: 1Z4460R30355554490

      Shipment ID: MMWZN4CU2CU59

      f. Third Circuit:

      Tracking No.: 1Z4460R30322223784

      Shipment ID: MMWZN4CW36FXR

5. After sending these packages, I received at least one phone call FROM New jErsey

   regarding the contents and continue to receive them from judge’s chambers even

   through late last week.
         Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 3 of 10




   6. Specifically, The Eastern District of PA package was received, as shown above, but to

       date the check has not been cashed. (See Exhibits B and C).

   7. I’ve tried to call several times last week, after the judge submitting the order regarding

       the payment, and each time called the Clerk’s Office General Number: 215-597-7704,

       went into the Civil case option, and left a message for what sounds like “John Harrow”

       but have not received a call back as to why the payment was not cashed.

   8. The funds have been in the account since the check was sent, and this was sent in a

       manner consistent with how payments have been received before, since there is no

       electronic method to make the required payment.

   9. Additionally, since that time, Mr. Taggart has filed a Notice of Appeal, and apparently

       the filing fee was accepted for that.

   10. It is unclear why the payment in accordance with paragraph 1 of the order has not been

       accepted at this time, but it was in fact sent within the time required.

   11. This, to the best of my knowledge, is the full compliance with paragraph 3 and 4 of the

       order in this matter.

       I hereby certify and swear that the foregoing statements made by me are true and correct
to the best of my knowledge. I am aware that if any of the foregoing statements made by me are
willfully false, I am subject to punishment.

/s/ Joshua L. Thomas      Date: July 12, 2021
Joshua L. Thomas, Esq.
225 Wilmington West Chester Pike
Suite 200
       Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 4 of 10




Chadds Ford, PA 19317
Supreme Court ID No. 312476
Phone: (215) 806-1733
Fax: (888) 314-8910
Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 5 of 10




                    EXHIBIT A
         Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 6 of 10




Joshua L. Thomas, Esq.
225 Wilmington-West Chester Pike Suite 200
Chadds Ford, PA 19317
Phone:215-806-1733
Fax: 888-314-8910
E-mail: JoshuaLThomas@gmail.com


July 1, 2021

Package being sent in compliance with court order dated June 3, 2021 from:
Case Name: Kenneth Taggart V. Deutsche Bank National Trust Company, Et Al.
Case Number: EDPA 20-05503

       Dear disciplinary committee,
       Please see the attached CD that is being sent in compliance with the court order in the

aforementioned matter that contains the requisite order, opinion and transcript, per the order. If

you have any questions, please do not hesitate to call at 215-806-1733.

                                             Thank you for your consideration,

                                             _/s/ Joshua Thomas ________________________
                                             Joshua Thomas, Esq.
Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 7 of 10




                    EXHIBIT B
         Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 8 of 10




Joshua L. Thomas, Esq.
225 Wilmington-West Chester Pike Suite 200
Chadds Ford, PA 19317
Phone:215-806-1733
Fax: 888-314-8910
E-mail: JoshuaLThomas@gmail.com

EASTERN DISTRICT OF PA
DISCIPLINARY BOARD
601 Market Street
2609 US COURTHOUSE
PHILADELPHIA, PA 19106

July 1, 2021

Package being sent in compliance with court order dated June 3, 2021 from:
Case Name: Kenneth Taggart V. Deutsche Bank National Trust Company, Et Al.
Case Number: EDPA 20-05503

       Dear disciplinary committee,
       Please see the attached CD that is being sent in compliance with the court order in the

aforementioned matter that contains the requisite order, opinion and transcript as well as please

find the enclosed check, per the order. If you have any questions, please do not hesitate to call at

215-806-1733.

                                              Thank you for your consideration,

                                              _/s/ Joshua Thomas ________________________
                                              Joshua Thomas, Esq.
Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 9 of 10




                    EXHIBIT C
Case 2:20-cv-05503-GJP Document 68 Filed 07/12/21 Page 10 of 10
